          Case 1:17-cr-00350-LAP Document 1332
                                          1331 Filed 01/21/21
                                                     01/20/21 Page 1 of 1




                    FREEMAN, NOOTER & GINSBERG
                                   ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                                    75 MAIDEN LANE
THOMAS H. NOOTER*                                                                      SUITE 503
LEE A. GINSBERG                                                                   NEW YORK, N.Y. 10038


NADJIA LIMANI                                                                        (212) 608-0808
OF COUNSEL                                                                     TELECOPIER (212) 962-9696
CHARLENE RAMOS                                                                 E-MAIL: FNGLAW@AOL.COM
OFFICE MANAGER                                                                    WWW.FNGLAW.COM




                                       January 20, 2021


                                                      The requested bail modification
Honorable Loretta A. Preska                           is granted. SO ORDERED.
United States District Judge
United States Courthouse                                                                 1/21/2021
500 Pearl Street
New York, NY 10007

                           Re: ​United States v. Zurab Dzhanashvili
                                       17 CR 350 (LAP)

Dear Judge Preska:

       I write with the consent of the government to request that the court order that the bail
conditions of the defendant be modified. We respectfully request that his condition be modified
to remove home confinement and remove a curfew as conditions of his bail. He will continue
to wear an electronic monitoring device and abide by all other regular reporting requirements.



                                                           Respectfully,

                                                           /S/ Lee Ginsberg
                                                           Lee Ginsberg

Cc: All counsel (By ECF)
